Case 1:21-cv-00354-KG-LF Document17 Filed 05/13/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
THE NEW MEXICO ELKS ASSOCIATION,
FRATERNAL ORDER OF EAGLES, NEW MEXICO STATE AERIE,
NEW MEXICO LOYAL ORDER OF THE MOOSE,
Plaintiffs,
VS. Civ. No. 21-354 KG/LF

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
and TRACIE C. COLLINS,
Individually, Acting Under the Color of Law,

Defendants.

MEMORANDUM OPINION AND ORDER

This 42 U.S.C. § 1983 lawsuit arises from Defendants’ public health orders issued in
response to the Covid-19 pandemic, beginning in March 2020 to the present. Plaintiffs contend
that the restrictive nature of those public health orders violates their Fourteenth and First
Amendment rights under the United States Constitution. Plaintiffs sue Defendants “Individually,
Acting Under the Color of Law.” See (Doc. 1) at 1 (case caption).

In the Request for Relief contained in the “Verified Complaint for Civil Rights Violations
Under the Fourteenth Amendment to the United States Constitution and Request for Temporary
Restraining Order” (Complaint), Plaintiffs seek

[a] temporary restraining order to prohibit Defendants from enforcing the public health

orders in the arbitrary and capricious manner and fashion engaged by Defendants that

keeps organizations like Plaintiffs closed and unable to even open under similar

conditions and restrictions as other organizations....

(Doc. 1) at 9, | B. In addition, Plaintiffs seek, inter alia, a preliminary and permanent injunction.

Id. at JC.
Case 1:21-cv-00354-KG-LF Document17 Filed 05/13/21 Page 2of3

The Court notes that Plaintiffs filed an “Information Sheet for T.R.O.” on the same day
they filed the Complaint. See (Doc. 2). Plaintiffs also request that the Court “set the matter for a
preliminary injunction hearing” if the Court issues a temporary restraining order (TRO). (Doc.
15) at 8.

In response to the request for a TRO, the Court ordered expedited briefing on the TRO
issue. (Doc. 5). The matter now is fully and timely briefed. See (Docs. 10, 11, and 15). The
Court notes jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. § 1983. Having considered the
briefing, the Complaint, the controlling law, and for the following reason, the Court denies
Plaintiffs’ request for a TRO as well as their request for a preliminary injunction.

As an initial matter, Defendants assert that “Plaintiffs are not entitled to any of the
injunctive relief they seek because they failed to sue Defendants in their official capacities.”
(Doc. 11) at 9 (bold omitted). It is well-established that “Section 1983 plaintiffs may sue
individual-capacity defendants only for money damages and official-capacity defendants only for
injunctive relief.” Brown v. Montoya, 662 F.3d 1152, 1161 n. 5 (10th Cir. 2011) (citing Hafer v.
Melo, 502 U.S. 21, 30, 27 (1991)); see also Grove v. Groome, 817 Fed. Appx. 551, 555 (10th
Cir. 2020), cert. denied, 141 S. Ct. 1074 (2021) (stating that “[i]njunctions are available under §
1983 only against public entities and public officers sued in their official capacities” (citing
Brown, 662 F.3d at 1161 n.5)). Plaintiffs do not dispute that they are suing Defendants in their

individual capacities only. Applying the above law to this case, Plaintiffs cannot seek injunctive
Case 1:21-cv-00354-KG-LF Document17 Filed 05/13/21 Page 3 of 3

relief, like a TRO or preliminary injunction, against Defendants in their individual capacities.’

For that reason alone, the Court must deny Plaintiffs’ requests for a TRO and preliminary
injunction as a matter of law.”
IT IS ORDERED that Plaintiffs’ requests for a TRO and preliminary injunction are

denied.

D STATES RICT JUDGE

 

' The Court notes that Plaintiffs cite Hernandez v. Grisham for the proposition that a court can
issue a TRO against a defendant sued in his individual capacity, in that case, Ryan Stewart.
(Doc. 15) at 7 n.1; see also Hernandez v. Grisham, 494 F.Supp.3d 1044, 1150 (D.N.M. 2020).
The amended complaint in Hernandez shows that the plaintiffs sued “Stewart, individually,
acting in his capacity as the Secretary of the State of New Mexico Department of Education. ...”
See 20cv942 JB/GBW (Doc. 4) at 1. Unlike this case, where Plaintiffs simply allege “Acting
Under the Color of Law,” the Hernandez court could have easily concluded from “acting in his
capacity as the Secretary of the State of New Mexico Department of Education” that the
plaintiffs sued Stewart in his official capacity. Hence, the Hernandez TRO was appropriate but
does not support Plaintiffs’ proposition.

2 Given that the request for a permanent injunction is not at issue in Plaintiffs’ request for a TRO
and preliminary injunction, the Court will refrain from ruling on whether that request is subject
to dismissal. Instead, the Court will consider that issue in the context of Defendants’ Motion to
Dismiss Plaintiffs’ Verified Complaint (Doc. 12), which is not yet fully briefed.

a
